          Case 1:20-cv-00223-JEB Document 29 Filed 07/01/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


       PETER B. MAPES                         )
       206 East Park St.                      )
       Oscoda, MI 48750                       )
                                              )
               Plaintiff,                     )      Civil No. 1:20-cv-00223-JEB
                                              )
               v.                             )
                                              )
       JACK REED,                             )
       Senator, RI                            )
                                              )
       RICHARD CODY,                          )
       Chairman of the National               )
       Commission on Military Aviation        )
       Safety                                 )
                                              )
               Defendants.                    )


                     PLAINTIFF’S SECOND AMENDED COMPLAINT

       NOW COMES Dr. Peter B. Mapes (“Dr. Mapes”), by and through undersigned counsel,

for this cause of action against Defendants, and herein alleges, based on information and belief the

following.

                                       INTRODUCTION

       This is a complaint brought to enforce the provisions of the National Defense Authorization

Act for Fiscal Year 2019, Public Law 115-232 (the “Act”). There are three aspects to the

complaint. First, Dr. Mapes was illegally removed from his position as a Commissioner on the

National Commission on Military Aviation Safety. Second, Dr. Mapes’ illegal removal resulted

in a violation of the separation of powers. Finally, Dr. Mapes was never provided due process

before his illegal and unconstitutional removal.
           Case 1:20-cv-00223-JEB Document 29 Filed 07/01/20 Page 2 of 9




                                JURISDICTION AND VENUE

      1.       This Court has jurisdiction over this action pursuant to 5 USC §702 and 28 U.S.C.

§ 1331, as the case arises from agency action that adversely affected the Plaintiff and arises under

the Constitution or laws of the United States, specifically P.L 115-232. Under that statute,

Plaintiff Dr. Peter B. Mapes was appointed as a Commissioner. The appointing authority has

illegally removed him from that position.

      2.       This Court also has jurisdiction pursuant to 28 U.S.C. § 1346 (the” Little Tucker

Act”), which provides District Courts with jurisdiction over claims of less than $10,000.

      3.       This Court also has jurisdiction under Leedom v. Kyne, 358 U.S. 184 (1958), which

provides jurisdiction for constitutional claims that are not otherwise redressable.

      4.       Venue is appropriate in that all of the actions in question took place in the District

of Columbia.

                                            PARTIES

      5.       Plaintiff Dr. Peter B. Mapes is a citizen of the United States who resides in

Michigan and who submits himself to the authority of this Court.

      6.       Defendant Jack Reed is a United States Senator from the state of Rhode Island. He

made the appointment as a part of his official duties.

      7.       Defendant Richard Cody is the Chairman of the National Commission on Military

Aviation Safety. He directed the administrative actions that removed Dr. Mapes from the

Commission’s records.

                                STATEMENT OF THE CASE

      8.       Plaintiff Dr. Peter B. Mapes was appointed as a Commissioner on the National

Commission on Military Safety (the “Commission”) by Senator Jack Reed. Senator Reed



                                                 2
           Case 1:20-cv-00223-JEB Document 29 Filed 07/01/20 Page 3 of 9




terminated Dr. Mapes’ commission in violation of the Act, in violation of the Constitution, and

ultra vires his authority. Dr. Mapes requests that his removal be declared void, the Defendants be

enjoined from attempting to terminate Dr. Mapes in the future, and that he immediately have

returned to him all powers incident to his position as Commissioner.

                                  STATEMENT OF FACTS

      9.       Section 1087 of Public Law 115-232, the National Defense Authorization Act for

Fiscal Year 2019, directed the establishment of the National Commission on Military Aviation

Safety.

      10.      Its purpose was to “examine and make recommendations with respect to certain

United States military aviation mishaps.” P.L. 115-232 § 1087(a)(2).

      11.      According to the express language of the Act, the Commission is an independent

establishment, which makes it an establishment in the executive branch. P.L. 115-232 §

1087(a)(1).

      12.      The Commission was composed of eight members, one of whom was to be

appointed by the Ranking Member of the Committee on Armed Services of the Senate. P.L. 115-

232 § 1087(b)(1)(C).

      13.      Senator Jack Reed from Rhode Island was the Ranking Member of the Committee

on Armed Services of the Senate at the time, and he appointed Dr. Peter B. Mapes as a

Commissioner on the Commission.

      14.      The Commissioners were to be appointed within ninety days of the enactment of

the act. P.L. 115-232 § 1087(b)(2).

      15.      If appointments were not made within 90 days of the enactment, then the authority

to appointment expired. P.L. 115-232 § 1087(b)(3).



                                               3
         Case 1:20-cv-00223-JEB Document 29 Filed 07/01/20 Page 4 of 9




      16.     Commissioners were to be appointed “for the life of the Commission.” P.L. 115-

232 § 1087(b)(5).

      17.     The Commission was to terminate 90 days after the date they provided their final

report to the President and the Congressional defense committees. P.L. 115-232 § 1087(k).

      18.     No provision was made in the Act for the removal of a Commissioner.

      19.     While serving as a Commissioner, Dr. Mapes made suggestions with regard to

ensuring that statistical data was reliable and properly analyzed.

      20.     On November 19, 2020, the Air Force Safety Center sent the Chairman of the

commission a letter with a non-specific complaint about Dr. Mapes’ interaction with Air Force

personnel.

      21.     On November 20, 2020, the Army Safety Center sent the Chairman an e-mail with

a similar non-specific complaint.

      22.     Dr. Mapes and the various military services’ Safety Centers have been at odds over

aviation safety issues for several years.

      23.     On January 7, 2020, Senator Reed sent Dr. Mapes a letter terminating Dr. Mapes’

status as a Commissioner.

      24.     The stated reason was: “your service as a member of the National Commission on

Military Aviation Safety is no longer compatible with the service of the other members of the

Commission.”

                      STATEMENT OF POINTS AND AUTHORITES

                                         COUNT I
          Violation of the National Defense Authorization Act for Fiscal Year 2019

      25.     Dr. Mapes incorporates all paragraphs of this Complaint as if fully set forth under

this count and further alleges:

                                                4
         Case 1:20-cv-00223-JEB Document 29 Filed 07/01/20 Page 5 of 9




      26.     This case presents a question of whether a person with the power of appointment

can remove an appointee absent any statutory authority to do so. The Act did not provide for

removal authority. Rather, the Act requires Commissioners to be appointed for the life of the

Commission. Without the authority to remove, Dr. Mapes’ removal violated the National Defense

Authorization Act for Fiscal Year 2019.

      27.     The Act’s silence on removal authority does not imply removal authority. In Wiener

v. United States, the Supreme Court addressed an instance where the President of the United

States attempted to remove a member of the War Claims Commission who had been appointed

by the previous President because he wanted to have only people he had selected as members of

the Commission. Wiener v. United States, 357 U.S. 349, 350 (1958). The enabling statute for

the War Claims Commission made no provision for the removal of a commissioner. Id. at 352.

There, the Court determined that the authority to remove was not “impliedly inferred by the statute

simply because congress said nothing about it.” Id. at 356.

      28.     According to the Act, Dr. Mapes was appointed for the life of the Commission. P.L.

115-232 § 1087(b)(5). The inability to appoint new Commissioners after 90 days shows

legislative intent to restrict the ability to have revolving Commissioners. When taken together,

the time restraint on appointment authority, the appointment for the life of the Commission, and

legislative intent are a clear limitation on the ability to remove a Commissioner. The mere silence

on removal authority does not imply there is an authority to remove a Commissioner under the

Act. See Wiener, 357 U.S. 349, 350 (1958).

                                           COUNT II
                             Violation of the Separation of Powers

      29.     Dr. Mapes incorporates all paragraphs of this Complaint as if fully set forth under

this count and further alleges:

                                                5
         Case 1:20-cv-00223-JEB Document 29 Filed 07/01/20 Page 6 of 9




      30.     Senator Reed, as a member of Congress, is a member of the legislative branch.

      31.     The Commission, according to the Act, is “considered an independent

establishment of the Federal Government as defined by section 104 of title 5, United States

Code…” P.L. 115-232 §1087(a)(1).

      32.     An independent establishment is defined as “an establishment in the executive

branch…” 5 U.S.C. § 104 (2020).

      33.     Accordingly, the Commission is an organization in the executive branch, and Dr.

Mapes was an executive branch employee.

      34.     In Bowsher v. Synar, the Supreme Court found that Congress retaining removal

authority over the Comptroller General, whose role was executive in nature, was a violation of

the separation of powers doctrine. 478 U.S. 714, 733 (1986).

      35.     In PHH Corp. v. Consumer Financial Protection Bureau, the court upheld a for-

cause restriction on the President’s removal powers of the Director of the Consumer Financial

Protection Bureau. 81 F.3d 137 (D.C. Cir. 2018). The court determined that “so long as Congress

does not disturb the congressional balance by arrogating to itself a role in removing the relevant

executive officials…the Constitution admits of modest removal constraints…” Id. at 88.

      36.     Taking these two cases together, it is clear that while Congress has the authority to

limit removal powers without violating the separation of powers, as it has done under the Act,

Congress cannot have a role in the actual removal of an executive official.

      37.     As a member of Congress, Senator Reed violated the separation of powers when he

removed Dr. Mapes, an executive branch employee, from the Commission.




                                                6
         Case 1:20-cv-00223-JEB Document 29 Filed 07/01/20 Page 7 of 9




                                                 COUNT III
                                           Violation of Due Process

      38.     Dr. Mapes incorporates all paragraphs of this Complaint as if fully set forth under

this count and further alleges:

      39.     Dr. Mapes had a protected property interest in his employment as a Commissioner

on the Commission, and his removal violated his federal rights to due process.

      40.     In Leonard v. D.C., the court stated that in order to “trigger due process protection

in the area of public employment, an employee must ‘have a legitimate claim of entitlement to

it.’” Leonard v. D.C., 794 A.2d 618, 624 (D.C. 2002) (quoting Board of Regents v. Roth, 408 U.S.

564, 569-70 (1972)).

      41.     Since Dr. Mapes could not be removed, per the terms of the Act, he was entitled to

his employment on the Commission. Therefore, Dr. Mapes was entitled to due process before

being stripped of his property interest.

      42.     “As our decisions have emphasized time and again, the Due Process Clause grants

the aggrieved party the opportunity to present his case and have its merits fairly judged. Thus it

has become a truism that ‘some form of hearing’ is required before the owner is finally deprived

of a protected property interest.” Logan v. Zimmerman Brush Co., 455 U.S. 422, 433 (quoting

Board of Regents v. Roth, 408 U.S. 564, 570-71 (1972)).

      43.     Dr. Mapes was granted no form of a hearing, nor was he given the opportunity to

plead his case or refute the allegations made against him before his protected property interest in

his employment was stripped from him.

      44.     Senator Reed’s removal of Dr. Mapes was a violation of Dr. Mapes’ rights under

the Fourteenth Amendment’s Due Process Clause.




                                                  7
            Case 1:20-cv-00223-JEB Document 29 Filed 07/01/20 Page 8 of 9




                                        COUNT IV
                         Unlawful Agency Action Under 5 U.S.C. §706

       45.      Dr. Mapes incorporates all paragraphs of this Complaint as if fully set forth under

this count and further alleges:

       46.      Actions by the Commission are reviewable under the Administrative Procedure Act

as agency action.

       47.      The removal of Dr. Mapes from the Commission violated the separation of powers

doctrine and the NDAA (P.L. 115-232 § 1087(b)(5)), which made the agency action not in

accordance with law.

       48.      The removal of Dr. Mapes from the Commission violated Dr. Mapes’ constitutional

rights under the Fourteenth Amendment’s Due Process Clause and therefore was contrary to

constitutional right.

       49.      Dr. Mapes was removed from the Commission by the Defendant without the

authority to do so and therefore the Defendant acted in excess of his statutory authority under the

NDAA.

       50.      Dr. Mapes’ removal from the Commission was unlawful agency action under the

Administrative Procedure Act, and Dr. Mapes has suffered a legal wrong and has been adversely

affected and aggrieved by said agency action.



                                    PRAYER FOR RELIEF

       1.       Plaintiff requests that this Court hold unlawful and set aside Defendant Reed’s

removal of the Plaintiff from the National Commission on Military Aviation and that he

immediately have returned to him all powers of that office.




                                                 8
            Case 1:20-cv-00223-JEB Document 29 Filed 07/01/20 Page 9 of 9




       2.       Plaintiff requests that this Court order payment for Commission work he performed

after January 7, 2020.

       3.       Plaintiff requests that this Court award Plaintiff attorney’s fees and other litigation

costs reasonably incurred in this action.

       4.       Plaintiff requests that this Court grant Plaintiff such other relief as the Court deems

just and proper.



Dated: July 1, 2020



                                               Respectfully submitted,

                                                /s/ David P. Sheldon .
                                               DAVID P. SHELDON
                                               Law Offices of David P. Sheldon PLLC
                                               100 M St. NE; Ste 600
                                               Washington, DC 20003
                                               Telephone No. 202-546-9575
                                               Fax No. 202-546-0135
                                               Email: davidsheldon@militarydefense.com




                                                  9
